DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: additional plate 224 (paragraph 0052).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Examiner suggests “Turning to Figures 2 through 6” be changed to --Turning to Figures 3 through 6-- (paragraph 0051).  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests “each bag” be changed to --each airbag-- (lines 3, 8).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (US 7,540,531).  In regards to claim 17, Sakakibara et al. discloses an airbag system (#A1) for distributed deceleration of point load forces (has the ability to so perform; distribution of reaction forces discussed throughout the specification), the system comprising a first inflatable airbag (upper airbag #52), a second inflatable airbag (lower airbag #62), and a semi-rigid force distributing plate (including covers #54, 64 and/or partition wall #11a) interposed between the first and second airbags (figure 10).  In regards to claim 18, Sakakibara et al. discloses an airbag system (#A1) for distributed deceleration of point load impact forces (has the ability to so perform; distribution of reaction forces discussed throughout the specification), the system comprising a plurality of inflatable airbags (including upper and lower airbags #52, 62) arranged in a stack with at least one semi-rigid force distribution plate (including covers #54, 64 and/or partition wall #11a) interposed between adjacent planar surfaces of each inflatable airbag in the stack (figure 10), and wherein the plurality of inflatable airbags are configured to inflate at approximately the same time (has the ability to so perform; column 5, line 30-column 7, line 37) and retain inflating fluid so as to sustain multiple point load impact forces over a .

Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses roof airbags and multiple airbags situated adjacent one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616